DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in further view of Knittle et al (US 2006/0203844 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1). Hereinafter referred as Tsiaflakis, Knittle, Shao and Rea.
Regarding claim 1, Tsiaflakis teaches a system for integrating content (page 1 paragraph (0006)), the system comprising: an upstream signal path configured to process an upstream data traffic received from a first transmission network for transmission to a second transmission network (the first and second subsets of transmission resources are dynamically adjusted based on downstream and upstream traffic metrics, and the at least one communication unit is reconfigured with the adjusted first and second subsets of transmission resources concomitantly with each other (page 1 paragraph (0013)); and a downstream signal path configured to process a downstream data traffic and downstream video traffic for transmission from the second transmission network to the first transmission network (the communication controllers are adapted to configure the transceiver units (111) and (211) with the appropriate communication parameters to use for upstream and downstream communications over the shared medium. The communication parameters include the respective communication bands to use, appropriate framing and error coding parameters, transmit power profile as well as traffic scheduling information for transmission coordination of the CMs over the shared medium (page 3 paragraph (0058) also see page 3 paragraph (0041))), wherein: the upstream signal path includes an analog-to-digital converter (ADC) (page 3 paragraph (0039)) and an upstream demodulator (page 3 paragraph (0042)), and the downstream signal path includes an Ethernet processor, a digital-signal-processor (DSP) (page 3 paragraph (0041)) and a digital-to-analog converter (DAC) (page 3 paragraph (0039)). 
However, Tsiaflakis is silent in teaching integrating video content and data provision. Knittle teaches on (page 1 paragraph (0007)) the enhancement band optical signal can carry video, voice or data, thus providing a network with all digital baseband signaling. An example is to transmit video over IP, using Ethernet-type packets. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’ reference to include the teachings of Knittle for integrating video content and data provision before the effective filing date of the claimed invention. A useful combination is found on Knittle (page 1 paragraph (0001)) this invention relates to optical fiber communications systems and more specifically to broadband optical communications.
However, Tsiaflakis and Knittle are silent in teaching the DSP of the downstream signal path is configured to combine the downstream first data and the downstream video content to allow the downstream first data and the downstream video content to co-exist in a same downstream frequency channel of the downstream frequency channels. Shao teaches on (page 5 paragraph (0069)) an embodiment of the invention for supporting coexistence at the same 60 GHz channel between single carrier (SC) devices defined in IEEE 802.16 and audio/video (AV) orthogonal frequency division multiplexing devices defined in wirelessHD. The SC and AV types wireless devices have different superframe structures, though they operate on the same channel. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’ and Knittle’s references to include the teachings of Shao for the DSP of the downstream signal path is configured to combine the downstream first data and the downstream video content to allow the downstream first data and the downstream video content to co-exist in a same downstream frequency channel of the downstream frequency channels before the effective filing date of the claimed invention. A useful combination is found on Shao (page 1 paragraph (0003)) wireless networks generally include multiple wireless stations communicating over a wireless medium such as via radio frequency (RF) signals. Operating at the same wireless frequency band, different wireless stations may have different waveform formats. If these stations cannot detect and understand the waveform formats from each other, then interference problems may occur when the wireless stations operate in close proximity. 
However, Tsiaflakis, Knittle and Shao are silent in teaching downstream video traffic for transmission over downstream frequency channels. Rea teaches on (page 3 paragraph (0037)) the video engine converts downstream video channel RD (radio frequency) signals and downstream supplementary channel RF signals respectively into video downstream packets and supplementary downstream packets for the set of distribution nodes over the digital communication medium. Rea further teaches downstream data traffic comprises a downstream first data; the downstream video traffic comprises a downstream video content (page 1 paragraph (0012)).
 Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Knittle’s and Shao’s references to include the teachings of Rea for downstream video traffic for transmission over downstream frequency channels before the effective filing date of the claimed invention. A useful combination is found on Rea (page 1 paragraph (0011)) in some embodiments, a distributed CATV system includes a packet engine for routing packets of the CATV system, a video engine for providing media content in the cable system, and a set of distribution nodes that are communicatively coupled with the video engine and packet engine through a digital communication medium. 

Regarding claim 10, Tsiaflakis, Knittle, Shao and Rea teach the system of claim 1. Tsiaflakis teaches a system management unit configured to unify management and control of operations of the upstream signal path and the downstream signal path (page 1 paragraph (0013)).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in further view of Knittle et al (US 2006/0203844 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1) in further view of Gomez et al (US 2018/0076771 A1). Hereinafter referred as Tsiaflakis, Knittle, Shao, Rea and Gomez.
Regarding claim 2, Tsiaflakis, Knittle, Shao and Rea teach the system of claim 1. Tsiaflakis teaches upstream data traffic (page 1 paragraph (0013)). However, Tsiaflakis, Knittle, Shao and Rea are silent in teaching transmission data comprises a data-over- cable system interface specification (DOCSIS) data stream. Gomez teaches on (page 3 paragraph (0031)) in the network environment, the second transmission network is represented as a Data Over Cable Service Interface Specification (DOCSIS) network that includes coaxial transmission lines.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Knittle’s, Shao’s and Rea’s reference to include the teachings of Gomez for upstream data traffic comprises a data-over- cable system interface specification (DOCSIS) data stream before the effective filing date of the claimed invention. A useful combination is found on Gomez (page 1 paragraph (0002)) the present disclosure relates to radio frequency semiconductor devices, and more particularly to power amplifiers with supply switching. 

Regarding claim 3, Tsiaflakis, Knittle, Shao, Rea and Gomez teach the system of claim 1. Gomez teaches the first transmission network comprises at least one of a coaxial cable network or a fiber-optics network, and wherein the second transmission network comprises an Ethernet network (page 3 paragraph (0031)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in further view of Knittle et al (US 2006/0203844 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1) in further view of Ulm (US 2011/0138434 A1). Hereinafter referred as Tsiaflakis, Knittle, Shao, Rea and Ulm.
Regarding claim 4, Tsiaflakis, Knittle, Shao and Rea teach the system of claim 1. However, Tsiaflakis, Knittle, Shao and Rea are silent in teaching the upstream demodulator comprises a DOCSIS demodulator configured to demodulate the upstream data traffic for Ethernet processing. Ulm teaches on (page 2 paragraph (0012)) The QAM processing component includes a QAM tuner that receives an MPEG data stream from the HFC network, and a QAM demodulator. […] The cable modem component includes a DOCSIS upstream PHY component and a DOCSIS MAC component. […] The communication path for the cable modem allows it to receive internet protocol television (IPTV), or any other video delivered over an IP network and use the video output processing component to display it on the television. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Knittle, Shao’s and Rea’s reference to include the teachings of Ulm for the upstream demodulator comprises a DOCSIS demodulator configured to demodulate the upstream data traffic for Ethernet processing before the effective filing date of the claimed invention. A useful combination is found on Ulm (page 1 paragraph (0005)) aspects of the present invention provide a video content system and method that includes a video server connected to a public communication network and a video content network and a computing device connected to the video content network and a video display device. 

Claims 5-6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in further view of Knittle et al (US 2006/0203844 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1) in further view of Ulm (US 2011/0138434 A1) in further view of Surcouf et al (US 2019/0082204 A1). Hereinafter referred as Tsiaflakis, Knittle, Shao, Rea Ulm and Surcouf.
Regarding claims 5 and 13, Tsiaflakis, Knittle, Shao, Rea and Ulm teach the system of claims 4 and 12. Ulm teaches wherein the Ethernet processor comprises a DOCSIS upstream receiver configured to receive the demodulated upstream data traffic (page 2 paragraph (0012)).  Ulm further teaches DOCSIS upstream content (page 3 paragraphs (0026)-(0027)). 
However, Tsiaflakis, Knittle, Shao, Rea and Ulm are silent in teaching providing stream content to an internet protocol (IP) framer for conversion to IP frames. Surcouf teaches on (page 3 paragraph (0026)) the system (100) depicts a 2K incoming video stream (e.g. from a video source, such as a video camera), that is converted from an uncompressed media format to an SMPTE data standard for sending SKI data over IP by SMPTE converter. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Knittle, Shao’s, Rea’s and Ulm’s references to include the teachings of Surcouf for providing stream content to an internet protocol (IP) framer for conversion to IP frames before the effective filing date of the claimed invention. A useful combination is found on Surcouf (page 1 paragraph (0001)) embodiments presented in this disclosure generally relate to delivering video data packets. More specifically, embodiments disclosed herein relate to techniques for padding a video data stream using pause frames to ensure proper pacing for a gateway device.

Regarding claim 6, Tsiaflakis, Knittle, Shao, Rea, Ulm and Surcouf teach the system of claim 4. Surcouf teaches an Ethernet processor further comprises an IP defamer, a payload parser (page 3 paragraph (0026)). Ulm teaches a DOCSIS downstream interface and a video stream interface (page 3 paragraph (0026)). Surcouf further teaches the payload parser is configured to parse payloads of de-framed IP frames (figure 3). Ulm also teaches providing DOCSIS downstream data (page 2 paragraph (0020)) and a video data stream to the DOCSIS downstream interface and a video stream interface, respectively (page 1 paragraph (0010)). 
Regarding claim 9, Tsiaflakis, Knittle, Shao, Rea, Ulm and Surcouf teach the system of claim 6. Tsiaflakis teaches the DSP (page 3 paragraph (0041)) comprises a downstream channel formation and scheduler, a digital modulator and a digital channel combiner configured to combine the video data stream (page 1 paragraph (0013)). Ulm teaches the DOCSIS downstream data (page 3 paragraph (0026)). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in further view of Knittle et al (US 2006/0203844 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1) in further view of Ulm (US 2011/0138434 A1) in further view of Surcouf et al (US 2019/0082204 A1) in further view of Li (2013/0007285 A1). Hereinafter referred as Tsiaflakis, Knittle, Shao, Rea, Ulm, Surcouf and Li.
Regarding claims 7 and 15, Tsiaflakis, Knittle, Shao, Rea, Ulm and Surcouf teach the system of claims 6 and 14. Ulm teaches the downstream signal path further includes a DOCSIS downstream processor configured to process the DOCSIS downstream data (page 2 paragraph (0020)). However, Tsiaflakis, Knittle, Ulm and Surcouf are silent in teaching performing DOCSIS functions including bandwidth control and de-jittering. Li teaches on (page 2 paragraph (0021)) to guarantee quality of service, each packet corresponding to a particular application session that has the DOCSIS QoS characteristics required by the application session that generated packets. An example of QoS characteristics may include, but are not limited to, guaranteed bandwidth and delay/jitter that allows periodic voice packets to be transmitted in corresponding periodic grants. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Knittle, Shao, Rea, Ulm’s and Surcouf’s references to include the teachings of Li for performing DOCSIS functions including bandwidth control and de-jittering before the effective filing date of the claimed invention. A useful combination is found on Li (page 1 paragraph (0019)) each media source may run one or more application sessions, each of which generate packets or frames that are transmitted by cable modem. Cable modem maps the packets over single or multiple grants per interval service flows and transmits them over DOCSIS network to CMTS.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in further view of Knittle et al (US 2006/0203844 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1) in further view of Ulm (US 2011/0138434 A1) in further view of Surcouf et al (US 2019/0082204 A1) in further view of Jung et al (US 2010/0158480 A1). Hereinafter referred as Tsiaflakis, Knittle, Shao, Rea, Ulm Surcouf and Jung.
Regarding claim 8, Tsiaflakis, Knittle, Shao, Rea, Ulm and Surcouf teach the system of claim 6. Ulm teaches downstream signal path further includes a broadcast video processor configured to process the video data stream by performing moving-picture experts group (MPEG) transport stream processing (page 2 paragraph (0012)).
However, Tsiaflakis, Knittle, Shao, Rea, Ulm and Surcouf are silent in teaching removing network jitter a well as performing program clock reference (PCR) corrections and conditional access. Jung teaches on (page 4 paragraph (0072)) the de-multiplexing unit may compensate for the jitter of the PCR based on the local time information, remove the pre-header information of the encrypted multi-stream where the jitter of the PCR is compensated for, and de-multiplex the encrypted multi-stream based on the multi-channel using the local TSID.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Knittle, Shao’s, Rea’s, Ulm’s and Surcouf’s references to include the teachings of Jung for removing network jitter a well as performing program clock reference (PCR) corrections and conditional access before the effective filing date of the claimed invention. A useful combination is found on Jung (page 1 paragraph (0003)) the present invention relates to a multi-stream encryption method and apparatus, and a host device in a cable broadcasting system, and more particularly, to a multi-stream encryption method and apparatus and a host device in a downloadable conditional access system (DCAS).

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1). Hereinafter referred as Tsiaflakis, Shao and Rea.
Regarding claim 18, Tsiaflakis teaches a content distribution system (page 1 paragraph (0006)) comprising: at least one processor circuit configured to: process upstream data traffic received from a first transmission network through an upstream signal path for transmission to a second transmission network (the first and second subsets of transmission resources are dynamically adjusted based on downstream and upstream traffic metrics, and the at least one communication unit is reconfigured with the adjusted first and second subsets of transmission resources concomitantly with each other (page 1 paragraph (0013)); and process downstream data traffic and downstream video traffic through a common downstream signal path for transmission to the first transmission network (the communication controllers are adapted to configure the transceiver units (111) and (211) with the appropriate communication parameters to use for upstream and downstream communications over the shared medium. The communication parameters include the respective communication bands to use, appropriate framing and error coding parameters, transmit power profile as well as traffic scheduling information for transmission coordination of the CMs over the shared medium (page 3 paragraph (0058) also see page 3 paragraph (0041))), where at least one of the downstream data traffic or the downstream video traffic are receivable from the second transmission network (the second full-duplex communication profile includes second downstream and upstream transmit power profiles to achieve second aggregate downstream and upstream data rates over the at least one transmission medium distinct from the respective first aggregate downstream and upstream data rates (page 1 paragraph (0006)). 
However, Tsiaflakis is silent in teaching the DSP of the downstream signal path is configured to combine the downstream first data and the downstream video content to allow the downstream first data and the downstream video content to co-exist in a same downstream frequency channel of the downstream frequency channels. Shao teaches on (page 5 paragraph (0069)) an embodiment of the invention for supporting coexistence at the same 60 GHz channel between single carrier (SC) devices defined in IEEE 802.16 and audio/video (AV) orthogonal frequency division multiplexing devices defined in wirelessHD. The SC and AV types wireless devices have different superframe structures, though they operate on the same channel. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’ reference to include the teachings of Shao for the DSP of the downstream signal path is configured to combine the downstream first data and the downstream video content to allow the downstream first data and the downstream video content to co-exist in a same downstream frequency channel of the downstream frequency channels before the effective filing date of the claimed invention. A useful combination is found on Shao (page 1 paragraph (0003)) wireless networks generally include multiple wireless stations communicating over a wireless medium such as via radio frequency (RF) signals. Operating at the same wireless frequency band, different wireless stations may have different waveform formats. If these stations cannot detect and understand the waveform formats from each other, then interference problems may occur when the wireless stations operate in close proximity. 
However, Tsiaflakis and Shao are silent in teaching downstream video traffic for transmission over downstream frequency channels. Rea teaches on (page 3 paragraph (0037)) the video engine converts downstream video channel RD (radio frequency) signals and downstream supplementary channel RF signals respectively into video downstream packets and supplementary downstream packets for the set of distribution nodes over the digital communication medium. Rea further teaches downstream data traffic comprises a downstream first data; the downstream video traffic comprises a downstream video content (page 1 paragraph (0012)).
 Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’ and Shao’s references to include the teachings of Rea for downstream video traffic for transmission over downstream frequency channels before the effective filing date of the claimed invention. A useful combination is found on Rea (page 1 paragraph (0011)) in some embodiments, a distributed CATV system includes a packet engine for routing packets of the CATV system, a video engine for providing media content in the cable system, and a set of distribution nodes that are communicatively coupled with the video engine and packet engine through a digital communication medium. 

Regarding claim 20, Tsiaflakis, Shao and Rea teach the content distribution system of claim 18, wherein the first transmission network comprises at least one of a coaxial cable network or an optical fiber network (page 1 paragraph (0008)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsiaflakis et al (US 2021/0135707 A1) in view of Shao et al (US 2009/0168713 A1) in view of Rea Zanabria et al (US 2017/0359602 A1) in further view of Gomez et al (US 2018/0076771 A1). Hereinafter referred as Tsiaflakis, Shao, Rea and Gomez.
Regarding claim 19, Tsiaflakis, Shao, and Rea teach the content distribution system of claim 18. However, Tsiaflakis, Shao and Rea are silent in teaching the second transmission network comprises an Ethernet network. Gomez teaches on (page 3 paragraph (0031)) in the network environment, the second transmission network is represented as a Data Over Cable Service Interface Specification (DOCSIS) network that includes coaxial transmission lines, the second transmission network is represented as a Ethernet over Coaxial (EoC) network that includes coaxial transmission lines, the second transmission network is represented as part of fiber to the home (FTTH) network that includes fiber optic transmission lines.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Tsiaflakis’, Sha’s and Rea’s references to include the teachings of Gomez for the second transmission network comprises an Ethernet network before the effective filing date of the claimed invention. A useful combination is found on Gomez (page 1 paragraph (0002)) the present disclosure relates to radio frequency semiconductor devices, and more particularly to power amplifiers with supply switching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424